                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CLARENCE D. JOHNSON, JR.,

        Plaintiff,                                                        ORDER
 v.
                                                                 Case No. 20-cv-47-wmc
 TRUMP/OBAMA ADMINISTRATION, et al.

        Defendants.




 CLARENCE D. JOHNSON, JR.,

        Plaintiff,                                                        ORDER
 v.
                                                                  Case No. 20-cv-59-wmc
 LOCAL #100 SHEET METAL
 WORKERS, et al.

        Defendants.


       Plaintiff Clarence D. Johnson, Jr. has filed two proposed complaints. Plaintiff seeks to

commence this lawsuit without prepayment of the filing fee pursuant to 28 U.S.C. § 1915.

       The court has considered plaintiff’s income, assets, obligations, and dependents set

forth in the affidavit of indigency, and finds that plaintiff’s financial situation does not warrant

a determination of indigency. Accordingly, plaintiff must prepay the $400 fees for commencing

these actions.




                                             ORDER

       IT IS ORDERED that plaintiff Clarence D. Johnson, Jr.’s petition for leave to proceed

without prepayment of the filing fee is DENIED. Plaintiff must pay the $400 fee for each case
no later than February 12, 2020. If plaintiff fails to do so, these actions may be dismissed

without prejudice to plaintiff filing the case at a later date.


               Entered this 22nd day of January, 2020.

                                              BY THE COURT:


                                              /s/
                                              PETER OPPENEER
                                              Magistrate Judge
